JS. OISTRICT COURT
EASTERN DISTRICT-Wi
UNITED STATES DISTRICT COURT” FILED

EASTERN DISTRICT OF WISCONSIN
MMO -| PEM

UNITED STATES OF AMERICA, CLERK OF COURT

 

Plaintiff,

. CaseNo.20-cR- PQ -CR-2 a?

[18 U.S.C. §§ 2251(a), 1591(a)(1), (b)(2)
& (c)]

DARRYL K. GREEN,

a/k/a “MAC,”

Green Bay Division
Defendant.

 

INDICTMENT

 

COUNT ONE
(Production of Child Pornography)
THE GRAND JURY CHARGES THAT:
On or about June 17, 2020, in the State and Eastern District of Wisconsin,

DARRYL K. GREEN,
a/k/a “MAC,”

knowingly employed, used, persuaded, induced, enticed and coerced Jane Doe, a minor, to
engage in sexually explicit conduct for the purpose of producing a visual depiction of such
conduct, to wit: a visual depiction of Jane Doe, engaged in the lascivious exhibition of her
genitals, which visual depiction was produced using materials that had been mailed, shipped,
transported across state lines and in foreign commerce.

In violation of Title 18, United States Code, Section 2251(a).

Case 1:20-cr-00222-WCG Filed 12/01/20 Page 1of4 Document 1
 

 

COUNT TWO
(Sex Trafficking of a Child)
THE GRAND JURY FURTHER CHARGES THAT:
Beginning in approximately April 2020, and continuing until approximately July 13, 2020,
in the State and Eastern District of Wisconsin, and elsewhere,

DARRYL K. GREEN,
a/k/a “MAC,”

in and affecting interstate commerce, did knowingly recruit, entice, harbor, transport, provide,
obtain, maintain, and solicit Jane Doe, having had a reasonable opportunity to observe Jane Doe,
and knowing and in reckless disregard of the fact that Jane Doe had not attained the age of 18 years

and would be caused to engage in a commercial sex act.

In violation of Title 18, United States Code, Sections 1591(a)(1), (b)(2), and (c).

Case 1:20-cr-00222-WCG Filed 12/01/20 Page 2of4 Document 1
 

 

FORFEITURE NOTICE

1. Upon conviction of an offense in violation of Title 18, United States Code,
Section 2251(a), as set forth in Count One of this Indictment, the defendant shall forfeit to the
United States, pursuant to Title 18, United States Code, Section 2253, all visual depictions
described in Title 18, Sections 2252 and 2256, and any book, magazine, periodical, film,
videotape, or other matter which contains any such visual depiction, which was produced,
transported, mailed, shipped, or received in violation of Title 18, United States Code, Section
2252, and shall forfeit any property, real or personal, used or intended to be used to commit or
promote the commission of such offense.

2. Upon conviction of an offense in violation of Title 18, United States Code, Section
1591, set forth in Count Two of this Indictment, the defendant shall forfeit to the United States of
America, pursuant to Title 18, United States Code, Section 1594(e)(1), any property, real or
personal, involved in, used, or intended to be used to commit or to facilitate the commission of the
offense, and any property traceable to such property, and any property, real or personal,
constituting or derived from any proceeds obtained, directly or indirectly, as a result of the offense.
The property to be forfeited includes, but is not limited to, a sum of money equal to the proceeds
obtained from the offense or offenses of conviction.

3. If any of the property described in paragraph 2 above, as a result of any act or
omission by a defendant cannot be located upon the exercise of due diligence; has been
transferred or sold to, or deposited with, a third person; has been placed beyond the jurisdiction
of the Court; has been substantially diminished in value; or has been commingled with other

property which cannot be subdivided without difficulty, the United States of America shall be

Case 1:20-cr-00222-WCG Filed 12/01/20 Page 3 o0f4 Document 1
Fe

«

entitled to forfeiture of substitute property, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c).

A TRUE BILL:

 

    

FOREPERSON
Dated: December |, 2020

 

MEE

MATTHEW D. KRUEGER
United States Attorney

Case 1:20-cr-00222-WCG Filed 12/01/20 Page 4of4 Document 1

 
